Applicants’ amendments have overcome the previous rejections.  As such the Examiner has updated her search, in view of these amendments, necessitating the following new grounds of rejection. Applicants are reminded that examination is directed to the elected species of an oligomeric silicon modified polyisocyanate.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 to 23, 26 to 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Parrinello et al.
	Parrinello et al. teach organosilane adducts between an isocyanate and a silane.  See the general formula in column 1, lines 45 and on, which show such adducts.  While the entirety of Parrinello et al. us relied upon in making the rejection the Examiner draws specific attention to the working examples which show multiple polyisocyanurates that result in the claimed polyisocyanurate plastic containing siloxane groups.  
	See for instance Example 7 starting in column 19.  This shows partially trimerised hexamethylene diisocyanate (Desmodur N 3200) which is, in fact, a low-viscosity HDI biuret meeting the requirement of an oligomeric polyisocyanate in claim 21.  See the attached data sheet.  Note that this is reacted with an aminosilane (column 19, line 25 refers to a reaction) to produce the oligomeric silicon modified polyisocyanate (D).  This meets the product in process step a1).  As can be seen from the final product, trimeriza-tion occurs to form a product that corresponds to that formed in step a2).

	For claims 22, 23 and 26, note that the specific requirements for (C) only apply to plastics in which (C) is present.  (C) is not required for the elected species (D).  On the other hand note that the organosilanes reacted to form (D) meet these requirements and form the units found in claim 26.   Any excess silane in the preparation of (C) will meet these requirements for (C) as well.  See for instance the working examples and column 6, lines 6 and on, which show both amino and mercapto silanes.
	For claims 27 and 28, as noted supra, Desmodur N 3200 contains biuret groups formed from diisocyanatohexane (HDI).
	For claims 29, it is unclear if there a catalyst involved in Example 7 (it is possible that one of the reactants functions in a catalytic manner), but note that this claim is directed to a product in which trimerization occurs.  The prior art teaches a product in which trimerization occurs.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  This rationale applies to claims 30 and 31 as well.
	On the other hand, for claim 29, see column 6, lines 60 and on, which teaches the addition of catalysts.  While not specifically referred to as trimerization catalysts many of these function as such.  Note the tertiary amines such as trimethylamine (which applicants teach as a trimerization catalyst on page 24 of the specification) and the carboxylic acid salts of tin (which is taught on paragraphs 81 and 82 of Binder et al. as a trimerization catalyst).  As such the presence of a catalyst meeting claim 29 is met by Parrinello et al.
	For claim 32 there does not appear to be any monomeric diisocyanates in Work-ing Example 7. 

	For claims 34 to 36 again see column 7, lines 40 and on, which teach using the silane modified polyisocyanurate to form primers which can be used in motor vehicles.
	For claim 37, note that supra regarding the limitations of claim 21 as they meet this process claim.  Regarding step a2) this does not specifically require a catalyst (as evidenced by claim 38 which does require a catalyst).  
	For claim 38 again see column 6, lines 60 and on.
	For claim 40, there does not appear to be any remaining isocyanate groups in Working Example 7.

Claims 29 to 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Parrinello et al. in view of Binder et al.
	As an alternative to the rejection rationale noted supra for these claims, please see the following.
	Parrinello et al. do not specifically refer to a trimerization catalyst.  It is clear, though, from the resulting product in the working examples such as Example 7 that trimerization occurs.
	Binder et al. teach various catalysts that are known to catalyze trimerization reactions.  See paragraph 67 and on which teaches various catalysts including potassium acetate complexed with polyethylene glycol (paragraph 74).
	As such, with the knowledge that trimerization occurs in the process of Parrinello et al., one having ordinary skill in the art would have been motivated to add an appropriate catalyst thereto in an effort to expedite the reaction.  Given the fact that potassium acetate complexed with polyethylene glycol are known in the art as a useful trimerization catalyst, evidenced by Binder et al., the skilled artisan would have found the addition of such a catalyst in the process of Parrinello et al. to have been obvious.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
3/25/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765